Judgment reversed on the law and a new trial granted, with costs to appellant to abide the event, on the ground that the court erroneously excluded proof as to the sufficiency of the anchors as bearing on the question of seaworthiness; and on the further ground that the court erred in its charge in not submitting to the jury the question of the purchase price of the vessel as some evidence of value, and in giving the jury instruction that mooring the vessel with a small anchor was not a defense unless she was intentionally and fraudulently so moored. The question of anchors was one related to the defense of seaworthiness of the vessel and not to that of fraudulent representations alleged to have been made at the inception of the policy. Lazansky, P. J., Tompkins and Davis, JJ., concur; Carswell and Scudder, JJ., dissent and vote to affirm.